Title: To John Adams from Timothy Pickering, 16 January 1800
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Jany. 16. 1800.

I have the honor to lay before you the letters I have prepared for Tunis and Tripoli. With the latter every thing appears to be adjusted. The Bey of Tunis demands a present of Jewels, the amount about 40,000 dollars. In his letter to you he persists in the demand. Upon a second reading and deliberate examination of Mr. Eaton’s communications, the present appears to me indispensable: our peace would be hazarded without it. Mr. Eaton observes the estimate of the jewels is high: probably the Jew prices at Tunis: and that for little more than one half the sum the whole might be procured in England. If it should appear to the President expedient to allow the Present of Jewels, I would write another letter to Mr. Eaton, authorizing him, if not to be avoided, to promise their delivery; allowing time to procure them in England, or other place in Europe.
I am writing a letter to Capt. O’Brien, which will complete all the papers to go in the Sophia, now ready to sail.
I have the honor to be with perfect respect / sir your most obt. servt.

Timothy Pickering